139 F.3d 905
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rose KABBE, Plaintiff-Appellant,v.CITY OF SAN DIEGO;  Police Chief;  City of San Diego PoliceDepartment;  Melvin W. Miller;  State Hotel;Channel 8, Defendants-Appellees.
No. 97-55878.D.C. No. CV-96-02206-K(AJB).
United States Court of Appeals, Ninth Circuit.
Decided Feb. 23, 1998.Submitted February 9, 1998.**

Appeal from the United States District Court for the Southern District of California Judith N. Keep, Chief District Judge, Presiding.
Before PREGERSON, CANBY and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Rose Kabbe appeals pro se the district court's dismissal as frivolous of her action alleging that numerous defendants conspired to violate her civil rights by intercepting and broadcasting her thoughts.  We affirm.


3
The district court did not abuse its discretion by dismissing Kabbe's action because her claims are fanciful, delusional and legally frivolous.  See Nietzke v. Williams, 490 U.S. 319, 327-28, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989).  The district court properly denied Kabbe leave to amend because it is "absolutely clear that the deficiencies of the complaint could not be cured by amendment."   See Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir.1987).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Kabbe's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3